 Case 4:20-cv-00165-ALM Document 26 Filed 06/08/20 Page 1 of 2 PageID #: 622



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

MARK HAMMERVOLD,

                       Plaintiff,

         v.
                                                          Case No.: 4:20-cv-00165-ALM
DIAMONDS DIRECT USA OF DALLAS,
LLC, DAVID BLANK, DIAMOND
CONSORTIUM, INC. D/B/A THE
DIAMOND DOCTOR, and JEWELERS
MUTUAL INSURANCE COMPANY,

                       Defendants.


 NOTICE OF DEFENDANT DIAMOND CONSORTIUM, INC. D/B/A THE DIAMOND
             DOCTOR’S RULE 26(A)(1) INITIAL DISCLOSURES

         Pursuant to Local Rule CV-26(c), Defendant Diamond Consortium, Inc. d/b/a The

Diamond Doctor hereby files notice that on June 8, 2020, it served all counsel of record and pro

se Plaintiff Mark Hammervold with Defendant Diamond Consortium, Inc. d/b/a The Diamond

Doctor’s initial disclosures pursuant to Rule 26(a)(1).




NOTICE OF THE DIAMOND DOCTOR’S RULE 26(A)(1) INITIAL DISCLOSURES
Page 1
376937
 Case 4:20-cv-00165-ALM Document 26 Filed 06/08/20 Page 2 of 2 PageID #: 623



                                             Respectfully Submitted,

                                             COBB MARTINEZ WOODWARD PLLC
                                             1700 Pacific Avenue, Suite 3100
                                             Dallas, Texas 75201
                                             (214) 220-5200 Telephone
                                             (214) 220-5299 Facsimile


                                             By:         /s/ Carrie J. Phaneuf
                                                   CARRIE JOHNSON PHANEUF
                                                   Texas Bar No. 24003790
                                                   email: cphaneuf@cobbmartinez.com
                                                   KATHERINE ELRICH
                                                   Texas Bar No. 24007158
                                                   email: kelrich@cobbmartinez.com

                                             ATTORNEYS FOR DEFENDANTS
                                             DAVID BLANK, AND DIAMOND
                                             CONSORTIUM, INC. D/B/A THE
                                             DIAMOND DOCTOR



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 8, 2020, a true and correct copy of the

foregoing was filed and served electronically upon all counsel of record.


                                                       /s/ Carrie J. Phaneuf
                                                       Carrie Johnson Phaneuf




NOTICE OF THE DIAMOND DOCTOR’S RULE 26(A)(1) INITIAL DISCLOSURES
Page 2
376937
